             Case 4:19-cv-02184-PJH Document 40 Filed 08/28/19 Page 1 of 3




 1
     John A. Kawai, CSBN 260120
 2   CARPENTER, ZUCKERMAN & ROWLEY
     407 Bryant Circle, Suite F,
 3   Ojai, CA 93023
     Tel: (805) 272-4001
 4   Fax: (805) 719-6858
     Email: team3@czrlaw.com
 5   Of Attorneys for Plaintiffs

 6   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
 7   Bellevue, WA 98007
     (425) 747-4500
 8   Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
 9   And Mya
     Carol L. Hepburn, Pro Hac Vice
10   200 First Avenue West, #550
     Seattle, WA 98119
11   Tel: 206) 957-7272
     Fax: (206) 957-7273
12   Email: carol@hepburnlaw.net
     Attorney for Plaintiffs Lily, Sarah,
13   Skylar, Savannah, Sally, Sierra, Violet,
     Amy, Erika, Tori, Jenny, and Jessica
14
15                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                      OAKLAND DIVISION

17                                                 NO. 19 CV 2184 PJH
     “AMY,” “ERIKA,” JANE SMITH as next of
18   friend for “TORI” minor, “JENNY,”             CORRECTED DECLARATION OF
     “JESSICA,” “LILY,” “SARAH,” JANE DOE          CAROL L. HEPBURN IN SUPPORT OF
19                                                 RESPONSE TO DEFENDANT’S MOTION
     as court appointed conservator for “SKYLAR”
20   and “SAVANNAH” minors, JOHN DOE as            TO DISMISS FOR FAILURE TO STATE A
     court appointed conservator for “SALLY” and   CLAIM ON WHICH RELIEF CAN BE
21   “SIERRA” minors, “MAUREEN,” WILLIAM           GRANTED
     L.E. DUSSAULT as Guardian ad Litem for
22   “VIOLET” minor, and JANE ROE as next          NOTE ON MOTION CALENDAR:
     friend for “PIA,” and “MYA,”                  Date: August 28, 2019
23
                                                   Time: 9:00 a.m.
24                                                 Judge: Honorable Phyllis J. Hamilton
                                   Plaintiffs,     Chief United States District Judge
25



     CORRECTED DECLARATION OF CAROL L.
     HEPBURN IN SUPPORT OF RESPONSE TO
     DEFENDANT’S MOTION TO DISMISS- 1
               Case 4:19-cv-02184-PJH Document 40 Filed 08/28/19 Page 2 of 3




 1
     v.
 2
 3
     RANDALL STEVEN CURTIS,
 4
 5                                 Defendant.
 6
 7
 8
 9
10          CAROL L. HEPBURN hereby declares the following to be true and correct under the
11
     laws of the State of Washington:
12
            1.      I am an attorney licensed to practice law in the States of Washington and
13
     Oregon.
14
15          2.      I represent the Plaintiffs herein. I make this Declaration in support of Response

16    To Defendant’s Motion To Dismiss For Failure To State A Claim On Which Relief Can Be

17    Granted.
18          3.      Attached hereto as Exhibit 1 is a true and correct copy of the Transcript of
19
      Proceedings of guilty plea hearing in United States v. Randall Steven Curtis, United States
20
      District Court, Northern District of California, No. 3:16-cr-00510-SI.
21
            4.      Attached hereto as Exhibit 2 is a true and correct copy of the Victim Notification
22
23    System notification which I received on behalf of the victims Lily, Sarah, Sierra, Skylar,

24    Violet, Sally, Savannah, Maureen, Pia and Mya from the United States Department of Justice

25    regarding Randall Steven Curtis. Their legal names are redacted to preserve their anonymity.



     CORRECTED DECLARATION OF CAROL L.
     HEPBURN IN SUPPORT OF RESPONSE TO
     DEFENDANT’S MOTION TO DISMISS- 2
              Case 4:19-cv-02184-PJH Document 40 Filed 08/28/19 Page 3 of 3




 1            5.    Attached hereto as Exhibit 3 is a true and correct copy of the July 6, 2018

 2   Stipulation Regarding Restitution to Claimants Other Than “CC” filed at ECF 90 in United
 3
     States v. Randall Steven Curtis, United States District Court, Northern District of California,
 4
     No. 3:16-cr-00510-SI.
 5
              6.    Attached hereto as Exhibit 4 is a true and correct copy of the Amended
 6
     Judgment filed at ECF 114 in United States v. Randall Steven Curtis, United States District
 7
 8   Court, Northern District of California, No. 3:16-cr-00510-SI.

 9            7.    Attached hereto as Exhibit 5 is a true and correct copy of the Amy, Vicky and
10   Andy Child Pornography Victim Assistance Act of 2018, as retrieved from congress.gov
11
     today.
12
13            DATED this 28th day of August, 2019 at Seattle, WA.

14
15                                                        s/Carol L. Hepburn______________
                                                          CAROL L. HEPBURN
16
17
18
19
20
21
22
23
24
25



     CORRECTED DECLARATION OF CAROL L.
     HEPBURN IN SUPPORT OF RESPONSE TO
     DEFENDANT’S MOTION TO DISMISS- 3
